Title: From James Madison to Thomas Jefferson, 11 August 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Orange Aug. 11. 1802
I reached home just before dark this evening, after the most fatiguing journey I ever encountered, having made the tour I proposed over the mountains, and met with every difficulty which bad roads & bad weather could inflict. As this must be at the Court House early in the morning, I have only time to inclose you some despatches from Mr. Livingston which I recd. the night before I left Washington, and decyphered on the journey, with some others which I found here on my arrival & have but slightly run over. The inclosed patent may [be] sent with your signature to the Office without returning thro’ my hands. Your favor of the 30th. Ult: I also found here on my arrival. Yrs. with respectful attachment
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 12 Aug.



   
   It is more than likely that this trip was a family visit to George Steptoe and Lucy Washington’s estate, Harewood, near Charles Town, Virginia (now West Virginia). Lucy was Dolley Madison’s sister, and despite the “painful journey” Dolley described to a friend, the Madisons “spent three happy days” there (Ketcham, James Madison, p. 381; Anna Maria Thornton to Dolley Madison, 24 Aug. 1802 [ViU]).



   
   These were probably Robert R. Livingston to JM, 27 Mar. and 10 (two letters), 12, and 20 May 1802.



   
   The sole surviving record of a patent issued during this period was for Jacob Idler’s cotton press, which was patented on 24 Sept. 1802 (DNA: RG 241, Restored Patents, vol. 1).


